This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAVID KARPIEN,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 35,568

 5 DAWN KARPIEN, a/k/a
 6 DAWN JOHNSON,

 7          Respondent-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 9 Cheryl H. Johnston District Judge

10 The Childress Law Office
11 Sidney P. Childress
12 Santa Fe, NM

13 for Appellant

14 Trujillo Dodd, Torres, O’Brien, Sanchez, LLC
15 Donna S. Trujillo Dodd
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 VIGIL, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.


4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:


 9 _________________________________
10 TIMOTHY L. GARCIA, Judge


11 _________________________________
12 M. MONICA ZAMORA Judge




                                           2